DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 4, 5, 6, 7, 10, 11, and 12 are objected to because of the following informalities:
As to claim 1, line 2 recites “speed information of a transportation;”
The definition of transportation is “the action or process of transporting someone or something” and the limitations would read as the speed information of a process of transporting someone.  Examiner suggests an amendment to make the limitations clear by replacing transportation with one of “vehicle” or “transportation system”.
As to claim 4, the offset equations do not properly show the subscripts for the different variables. Amend these equations to be consistent with how they are presented in the specification paragraph [0024].
As to claim 5, line 3 recites “one corresponding first threshold” and should recite “one first threshold” in order to be consistent with prior are following limitations. The independent claim recites a “corresponding threshold” and claim 5 further recites the first threshold is greater than the corresponding threshold.
As to claim 6, line 6 recites “9m/s2” and should recite “9m/                        
                            
                                
                                    s
                                
                                
                                    2
                                
                            
                        
                    ” to properly reflect the correct formatting of the acceleration units.
As to claim 7, line 6 recites “speed information of a transportation”
The definition of transportation is “the action or process of transporting someone or something” and the limitations would read as the speed information of a process of transporting someone. Examiner suggests an amendment to make the limitations clear by replacing “transportation” with one of “vehicle” or “transportation system”.
As to claim 10, the offset equations do not properly show the subscripts for the different variables. Amend these equations to be consistent with how they are presented in the specification paragraph [0024].
As to claim 11, line 3 recites “one corresponding first threshold” and should recite “one first threshold” in order to be consistent with prior are following limitations. The independent claim recites a “corresponding threshold” and claim 11 further recites the first threshold is greater than the corresponding threshold.
As to claim 12, line 6 recites “9m/s2” and should recite “9m/                        
                            
                                
                                    s
                                
                                
                                    2
                                
                            
                        
                    ” to properly reflect the correct formatting of the acceleration units.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taiwan Pub. No. TW201314629A by Lee (“Lee”).

As to claim 1, Lee discloses an image display method for alleviating motion sickness (Lee, anti-shake visual conversion system method, Figures 2 and 3), comprising: 
obtaining a plurality of shock and speed information of a transportation (Lee, step S10, obtaining an inertial change data 21 provided by an inertial change sensor, Figure 2, ¶ [0012])(Lee, Step S20: calculate the acceleration, or velocity, or displacement component of the inertial change data 21 and convert it into a visual image conversion vector material sequence 341, Figure 2, ¶ [0012]) (Lee, electronic device A is not limited to portable mobile devices, such as a navigation system, a driving recorder, a wireless TV, or an instrument system on the transportation equipment itself, etc., which are installed on vehicles that are prone to vibration. ¶ [0015]); 
comparing the at least one of the shock and speed information with one 5or more than one corresponding threshold to determine whether motion sickness occurs (Lee, the step S30 further includes: step S31, removing the noise of the inertial change data 21 to become a native inertial data. In step S32, the data component 311 of the inertia change before processing is obtained by removing the original inertia smaller than the lower limit value, or applying a data filter 31 of a certain characteristic. In step S33, the accumulated offset caused by the inertial change is calculated according to the inertial change data component 311 before processing, and the anti-shake image conversion vector 321 is calculated accordingly. Figures 2 and 3, ¶ [0013]); Lee teaches the threshold with removing the inertia values smaller than the lower limit value. 
in response to the determination that motion sickness occurs, positioning a position of a first image displayed on a display unit according to the shock and speed information (Lee, Step S30, according to the visual image conversion vector data sequence 341, real-time image geometric transformation or calculation coloring is performed to generate a transformation process image 41 with anti-shake visual effect, and display it on an image display module 10. Figure 2, ¶ [0012]) (Lee, Step S34, modifying the anti-shake image conversion vector 321 to obtain a minimum visual focus shift accumulation amount 331. Step S35, adjusting the minimum visual focus shift accumulation amount 331 according to a visual comfort principle to calculate a visual frame transition vector data sequence 341. Step S36, according to the visual picture conversion vector data sequence 341, a drawing module performs geometrical transformation or arithmetic coloring of the picture in real time, so as to generate the transformation process picture 41 with anti-shaking visual effect. Figure 3, ¶ [0013]).  
As to claim 2, Lee discloses the image display method wherein the shock and speed information comprises a horizontal shock frequency, a horizontal shock amplitude, a vertical shock frequency, a vertical shock amplitude and/or an acceleration (Lee, Step S20: calculate the acceleration, or velocity, or displacement component of the inertial change data 21 and convert it into a visual image conversion vector material sequence 341, Figure 2, ¶ [0012]).  
As to claim 3, Lee discloses the image display method wherein when 15positioning a position of a first image displayed on a display unit according to the shock and speed information, a X-axis offset and a Y-axis offset are determined according to the horizontal shock frequency, the horizontal shock amplitude, the vertical shock frequency and the vertical shock amplitude, and the position of the first image displayed on 20the display unit is positioned according to the X-axis offset and the 17File: US15454F0SUNDIAL CONFIDENTIALY-axis offset (Lee, In step S33, the accumulated offset caused by the inertial change is calculated according to the inertial change data component 311 before processing, and the anti-shake image conversion vector 321 is calculated accordingly. Figures 2 and 3, ¶ [0013]) (Lee, The visual frame transition vector data sequence 341 is calculated by offsetting the accumulated amount 331. ¶ [0010]).  
As to claim 7, Lee discloses an image display system for alleviating motion sickness (Lee, anti-shake visual conversion system, Figure 1), comprising: 
one or more than one detection unit (Lee, inertial change detection module 20, Figure 1); 
10a display unit (Lee, image display module 10, Figure 1); 
a processing unit (Lee, preprocessor 32 and anti-shake visual conversion module 30, Figure 1) coupled to the one or more than one detection unit and the display unit, wherein the processing unit is configured to: 
obtain a plurality of shock and speed information of a transportation by the one or more than one detection unit (Lee, step S10, obtaining an inertial change data 21 provided by an inertial change sensor, Figure 2, ¶ [0012])(Lee, Step S20: calculate the acceleration, or velocity, or displacement component of the inertial change data 21 and convert it into a visual image conversion vector material sequence 341, Figure 2, ¶ [0012]) (Lee, electronic device A is not limited to portable mobile devices, such as a navigation system, a driving recorder, a wireless TV, or an instrument system on the transportation equipment itself, etc., which are installed on vehicles that are prone to vibration. ¶ [0015]); 
15compare the at least one of the shock and speed information with one or more than one corresponding threshold to determine whether motion sickness occurs (Lee, the step S30 further includes: step S31, removing the noise of the inertial change data 21 to become a native inertial data. In step S32, the data component 311 of the inertia change before processing is obtained by removing the original inertia smaller than the lower limit value, or applying a data filter 31 of a certain characteristic. In step S33, the accumulated offset caused by the inertial change is calculated according to the inertial change data component 311 before processing, and the anti-shake image conversion vector 321 is calculated accordingly. Figures 2 and 3, ¶ [0013]); Lee teaches the threshold with removing the inertia values smaller than the lower limit value. 
in response to the determination that motion sickness occurs, position a position of a first image displayed on the display unit according to the shock 19File: US15454F0SUNDIAL CONFIDENTIALand speed information (Lee, Step S30, according to the visual image conversion vector data sequence 341, real-time image geometric transformation or calculation coloring is performed to generate a transformation process image 41 with anti-shake visual effect, and display it on an image display module 10. Figure 2, ¶ [0012]) (Lee, Step S34, modifying the anti-shake image conversion vector 321 to obtain a minimum visual focus shift accumulation amount 331. Step S35, adjusting the minimum visual focus shift accumulation amount 331 according to a visual comfort principle to calculate a visual frame transition vector data sequence 341. Step S36, according to the visual picture conversion vector data sequence 341, a drawing module performs geometrical transformation or arithmetic coloring of the picture in real time, so as to generate the transformation process picture 41 with anti-shaking visual effect. Figure 3, ¶ [0013]).  
As to claim 8, Lee discloses an image display system wherein the shock and speed information comprises a horizontal shock frequency, a horizontal shock amplitude, a vertical shock frequency, a vertical shock amplitude 5and an acceleration (Lee, Step S20: calculate the acceleration, or velocity, or displacement component of the inertial change data 21 and convert it into a visual image conversion vector material sequence 341, Figure 2, ¶ [0012]).  
As to claim 9, Lee discloses an image display system wherein when positioning a position of a first image displayed on a display unit according to the shock and speed information, a X-axis offset and a Y-axis offset are determined according to the horizontal shock frequency, 10the horizontal shock amplitude, the vertical shock frequency and the vertical shock amplitude, and the position of the first image displayed on the display unit is positioned according to the X-axis offset and the Y-axis offset (Lee, In step S33, the accumulated offset caused by the inertial change is calculated according to the inertial change data component 311 before processing, and the anti-shake image conversion vector 321 is calculated accordingly. Figures 2 and 3, ¶ [0013]) (Lee, The visual frame transition vector data sequence 341 is calculated by offsetting the accumulated amount 331. ¶ [0010]).  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Taiwan Pub. No. TW201314629A by Lee (“Lee”) in view of U.S. Pub. No. 2019/0133511 by Migneco et al. (“Migneco”).

As to claim 6, Lee does not expressly teach the image display method wherein it is determined that motion sickness occurs when at least one of the following conditions is met; the conditions are: the horizontal shock 5frequency is not smaller than 0.1 Hz, the vertical shock frequency is not smaller than 1 Hz and the absolute value of the acceleration is not smaller than 9m/s2.  
Migneco teaches an occupant motion sickness sensing wherein it is determined that motion sickness occurs when at least one of the following conditions is met; the conditions are: the horizontal shock 5frequency is not smaller than 0.1 Hz, the vertical shock frequency is not smaller than 1 Hz and the absolute value of the acceleration is not smaller than 9m/s2 (Migneco, The sensors (e.g., accelerometers, force transducers and the like) are capable of detecting frequency, magnitude, force, acceleration, jerk, etc. of stimuli capable of inducing motion sickness. We can measure a wide range of vibrations but the most offending frequencies are from 0.001 Hz to 10 Hz, with a frequency of about 0.2 Hz having the greatest adverse effect on the occupant. Frequencies in that range with at least 0.1 m/                        
                            
                                
                                    s
                                
                                
                                    2
                                
                            
                        
                     magnitude recorded in the fore-aft direction, (Y-axis) side-to-side motion (X-axis) and up and down direction (Z-axis) are capable of inducing motion sickness. The sensed physiological measurement or EDP brain wave can be temporally aligned with the sensed motions. The use of these two different sensed signals (vibration and physiological measurement) can predict motion sickness with a high degree of accuracy. ¶ [0028]). Migneco teaches the sensed motion sickness initiates countermeasures (Figure 3).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee’s inertia change sensor to include Migneco’s sensors because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Lee’s inertia change sensor and Migneco’s sensors perform the same general and predictable function, the predictable function being providing inertia sensors for a moving system and to provide countermeasures based on that sensed data. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Lee’s inertia change sensor by replacing it with Migneco’s sensors. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Lee, as modified by Migneco, teaches the sensors detecting the frequencies to determine motion sickness.
As to claim 12, Lee does not expressly teach the image display system wherein it is determined that motion sickness occurs when at least one of the following 15conditions is met; the conditions are: the horizontal shock frequency is not smaller than 0.1Hz, the vertical shock frequency is not smaller than 1 Hz and the absolute value of the acceleration is not smaller than 9m/s2.
Migneco teaches an occupant motion sickness sensing wherein it is determined that motion sickness occurs when at least one of the following 15conditions is met; the conditions are: the horizontal shock frequency is not smaller than 0.1Hz, the vertical shock frequency is not smaller than 1 Hz and the absolute value of the acceleration is not smaller than 9m/s2. (Migneco, The sensors (e.g., accelerometers, force transducers and the like) are capable of detecting frequency, magnitude, force, acceleration, jerk, etc. of stimuli capable of inducing motion sickness. We can measure a wide range of vibrations but the most offending frequencies are from 0.001 Hz to 10 Hz, with a frequency of about 0.2 Hz having the greatest adverse effect on the occupant. Frequencies in that range with at least 0.1 m/                        
                            
                                
                                    s
                                
                                
                                    2
                                
                            
                        
                     magnitude recorded in the fore-aft direction, (Y-axis) side-to-side motion (X-axis) and up and down direction (Z-axis) are capable of inducing motion sickness. The sensed physiological measurement or EDP brain wave can be temporally aligned with the sensed motions. The use of these two different sensed signals (vibration and physiological measurement) can predict motion sickness with a high degree of accuracy. ¶ [0028]). Migneco teaches the sensed motion sickness initiates countermeasures (Figure 3).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee’s inertia change sensor to include Migneco’s sensors because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Lee’s inertia change sensor and Migneco’s sensors perform the same general and predictable function, the predictable function being providing inertia sensors for a moving system and to provide countermeasures based on that sensed data. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Lee’s inertia change sensor by replacing it with Migneco’s sensors. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Lee, as modified by Migneco, teaches the sensors detecting the frequencies to determine motion sickness.

Allowable Subject Matter
Claims 4, 5, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 4, the cited prior art does not teach the image display method wherein the X-axis offset= nx*A1x*Sin(t*f1x*2pi)+(1-nx)*A2x*Cos(t*f2x*2pi); the Y-axis offset= ny*A1y*Sin(t*f1y*2pi)+(1-ny)*A2y*Cos(t*f2y*2pi); nx represents a 5variable parameter in the horizontal direction; A1x represents a component of the horizontal shock amplitude in the sine direction; A2x represents a component of the horizontal shock amplitude in the cosine direction; f1x represents a component of the horizontal shock frequency in the sine direction; f2x represents a component of the horizontal shock 10frequency in the cosine direction; ny represents a variable parameter in the horizontal direction; A1y represents a component of the vertical shock amplitude in the sine direction; A2y represents a component of the vertical shock amplitude in the cosine direction; f1y represents a component of the vertical shock frequency in the sine direction; f2y 15represents a component of the vertical shock frequency in the cosine direction; and pi represents a circumference ratio.  
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.


As to claim 5, Lee does not expressly teach the image display method further comprising: 
comparing the at least one of the shock and speed information with one or more than one corresponding first threshold to determine whether to 20perform a smoothing treatment on the first image, 
wherein the one or more than one first threshold is greater than one or 18File: US15454F0SUNDIAL CONFIDENTIALmore than one corresponding threshold.  Lee does not teach additional thresholds as claimed. In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to claim 10, Lee does not expressly teach the image display system wherein the X-axis 15offset=nx*A1x*Sin(t*f1x*2pi)+(1-nx)*A2x*Cos(t*f2x*2pi); the Y-axis offset=ny*A1y*Sin(t*f1y*2pi)+(1-ny)*A2y*Cos(t*f2y*2pi); nx represents a variable parameter in the horizontal direction; A1x represents a component of the horizontal shock amplitude in the sine direction; A2x represents a component of the horizontal shock amplitude in the cosine 20direction; f1x represents a component of the horizontal shock frequency in the sine direction; f2x represents a component of the horizontal shock frequency in the cosine direction; ny represents a variable parameter in 20File: US15454F0SUNDIAL CONFIDENTIALthe horizontal direction; A1y represents a component of the vertical shock amplitude in the sine direction; A2y represents a component of the vertical shock amplitude in the cosine direction; f1y represents a component of the vertical shock frequency in the sine direction; f2y 5represents a component of the vertical shock frequency in the cosine direction; and pi represents a circumference ratio.  
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to claim 11, Lee does not expressly teach the image display system further comprising: 
comparing the at least one of the shock and speed information with one or more than one corresponding first threshold to determine whether to 10perform a smoothing treatment on the first image, 
wherein the one or more than one first threshold is greater than one or more than one corresponding threshold.  In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691